ORDER
A review of the record and appellants’ response to the motion for summary affir-mance indicates that the questions raised in this appeal are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir. 1982) (per curiam) (stating standard). The district court did not err in its decision awarding costs under Federal Rule of Civil Procedure 54(d) and 28 U.S.C. § 1920. See In re Online DVD-Rental Antitrust Litigation, 779 F.3d 914, 924-34 (9th Cir. 2015).
Accordingly, the motion for summary affirmance (Docket Entry No. 9) is granted.
AFFIRMED.